Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Application status
Claims 1-15 are pending in this application.

Priority
 	It is acknowledged that the instant application is a CON of 16/299,068 filed on 03/11/2019 (now abandoned), which is a CON of 15/472,175 filed on 03/28/2017 (now PAT 10273524), which is a CON of 14/315,676 filed on 06/26/2014 (now PAT 9683257), which is a CON of 13/006,625 filed on 01/14/2011 (now abandoned), 
which is a CON of PCT/US2009/050566 filed on 07/14/2009, which claims benefit of 61/080,453 filed on 07/14/2008.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/19/2021 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Objections to the Specification
The sequence listing paragraph [0002] is objected to because it needs to be updated to reflect the latest sequence listing filed on 01/19/2021.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-15 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method for cleaving a double-stranded DNA comprising: (a) identifying in said DNA at least one recognition site for a rationally-designed I-CreI-derived meganuclease with altered specificity relative to I-CreI, wherein said recognition site is not cleaved by a naturally-occurring I-CreI, wherein said recognition site has a four base pair central sequence selected from the group consisting of TTAG, TCTC, TCAC, TCGC, AAGC, GCGC, and TAGC; (b) providing said rationally-designed meganuclease having the amino acid sequence set forth in SEQ ID NO: 8 or SEQ ID NO: 15; and (c) contacting said DNA with said rationally-designed meganuclease; whereby said rationally-designed meganuclease cleaves said DNA, does not reasonably provide enablement for a method for cleaving a double-stranded any rationally-designed I-CreI-derived meganuclease with altered specificity relative to I-CreI, wherein said recognition site is not cleaved by a naturally-occurring I-CreI, wherein said recognition site has a four base pair central sequence selected from the group consisting of TTAG, TCTC, TCAC, TCGC, AAGC, GCGC, and TAGC; (b) providing said rationally-designed meganuclease; and (c) contacting said DNA with said rationally-designed meganuclease; whereby said rationally-designed meganuclease cleaves said DNA (italicized for add emphasis).
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 	
	Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breath of the claims.  The factors which have lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
	The breath of the claims.  Claim 1 is so broad as to encompass a method for cleaving a double-stranded DNA comprising: (a) identifying in said DNA at least one recognition site for any rationally-designed I-CreI-derived meganuclease with altered specificity relative to I-CreI, wherein said recognition site is not cleaved by a naturally-occurring I-CreI, wherein said recognition site has a four base pair central sequence selected from the group consisting of TTAG, TCTC, TCAC, TCGC, AAGC, GCGC, and TAGC; (b) providing said rationally-designed meganuclease; and (c) contacting said DNA with said rationally-designed meganuclease; whereby said rationally-designed meganuclease cleaves said DNA (italicized for add emphasis).
The enablement provided is not commensurate in scope with the claim due to the extremely large number of any rationally-designed I-CreI-derived meganuclease with altered specificity relative to I-CreI of unknown structure encompassed by the claim.   In the instant case, the specification enables two species, i.e., the rationally-designed meganuclease having the amino acid sequence set forth in SEQ ID NO: 8 or SEQ ID NO: 15.
	The amount of direction or guidance presented and the existence of working examples.  The specification discloses the rationally-designed meganuclease having the amino acid sequence set forth in SEQ ID NO: 8 or SEQ ID NO: 15.  However, the specification fails to provide any clue as to the structural elements required in any rationally-designed I-CreI-derived meganuclease with altered specificity relative to I-CreI, or which structural elements in any rationally-designed I-CreI-derived meganuclease with altered specificity relative to I-CreI are essential for cleaving a recognition site with four base pair central sequence selected from TTAG, TCTC, TCAC, TCGC, AAGC, GCGC, and TAGC.  No correlation between structure and function has been presented.  There is no information or guidance as to which amino acid residues in any rationally-designed I-CreI-derived meganuclease with altered specificity relative to I-CreI can be modified and which ones are to be conserved to cleave a recognition site with four base pair central sequence selected from TTAG, TCTC, TCAC, TCGC, AAGC, GCGC, and TAGC.  	
	The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The amino acid sequence of a polypeptide determines its structural and functional properties.  While the art discloses several I-CreI meganuclease, neither the specification nor the art provide a correlation between many variant structures of any rationally-designed I-CreI-derived meganuclease and the cleavage activity of a recognition site with four base pair central sequence selected from TTAG, TCTC, TCAC, TCGC, AAGC, GCGC, and TAGC such that one of skill in the art can envision the structure any rationally-designed I-CreI-derived meganuclease with altered specificity relative to I-CreI with such cleavage activity.  The art clearly teaches that modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved is highly unpredictable.  At the time of the invention there was a high level of unpredictability associated with altering a polypeptide sequence with an expectation that the polypeptide will maintain the desired activity.  For example, Branden et al. (Introduction to Protein Structure, Garland Publishing Inc., New York, page 247) teach that (1) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (2) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (3) the difficulties in de novo stable proteins with specific functions.  The teachings of Branden et al. are further supported by the teachings of Witkowski et al. (Biochemistry 38:11643-11650, 1999) and Seffernick et al. (J. Bacteriol. 183(8):2405-2410, 2001), where it is shown that even small amino acid changes result in enzymatic activity changes.
	The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating variants of a polypeptide were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for any and all rationally-designed I-CreI-derived meganuclease with altered specificity relative to I-CreI.   In the absence of (1) a rational and predictable scheme for modifying any residue of any rationally-designed I-CreI-derived meganuclease with altered specificity relative to I-CreI such that the resulting variant would have the cleavage activity of a recognition site with four base pair central sequence selected from TTAG, TCTC, TCAC, TCGC, AAGC, GCGC, and TAGC, and/or (2) a correlation between structure and said cleavage activity, one of skill in the art would have to test an essentially infinite number of any rationally-designed I-CreI-derived meganuclease with altered specificity relative to I-CreI to determine which ones have the desired cleavage activity.   
	Therefore, taking into consideration the extremely broad scope of the claim, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention.  Thus, Applicant has not .  

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-11 and 13-15 are rejected under 35 U.S.C. § 102(a) as being anticipated by Arnould et al. (WO 2008/010093 published on 01/24/2008, see IDS) or under 35 U.S.C. § 102(e) as being anticipated by Arnould et al. (US Patent Application Publication No. 2013/0067607 with an earlier filing date of 06/25/2007 from PCT/IB07/02891, see IDS).  It is noted by the Examiner that US Patent Application Publication No. 2013/0067607 is the corresponding US Application of WO 2008/010093, and therefore, both disclosures are virtually identical.  For the purposes of the instant rejection, please refer to the pagination and Figure numbers of WO 2008/010093.
The instant claims are drawn to a method for cleaving a double-stranded DNA comprising: (a) identifying in said DNA at least one recognition site for a rationally-
Arnould et al. teach a method for cleaving a double-stranded DNA comprising: (1) rationally designing I-CreI-derived meganuclease; 
(2) identifying in said DNA at least one recognition site for a rationally-designed I-CreI-derived meganuclease with altered specificity relative to I-CreI, wherein said recognition site is not cleaved by a naturally-occurring I-CreI (see page 50, last paragraph continued to page 51; page 11, lines 25-29; and Figure 2), wherein said recognition site has a four base pair central sequence selected from the group consisting of TTAG (see target sequence next to target position 77 in Figure 22), TCTC (see target sequence next to target position 1511 in Figure 22), TCAC (see target sequence next to SEQ ID NO: 165 in Table III), AAGC (see target sequence next to SEQ ID NO: 162 in Table III), GCGC (see target sequence next to SEQ ID NO: 155 in Table III), and TAGC (see target sequence next to target position 77 in Figure 22);
(3) producing/expressing said I-CreI-derived meganuclease; 
(4) providing said rationally-designed meganuclease; and 
(5) contacting said DNA with said rationally-designed meganuclease; whereby said rationally-designed meganuclease cleaves said DNA (see Examples 1-12), thereby in vitro genomic DNA from fungi, i.e., yeast, or in vivo, i.e., chromosome (see page 10, lines 16-27), thereby anticipating claims 2-6.  Therefore, the reference of Arnould et al. anticipates the Applicants’ claimed methods.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-15 are rejected on the ground of nonstatutory double patenting over claims 1-10 of U. S. Patent No. 9,683,257 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:  

Claim 1 of ‘257 patent:  A method for cleaving a double-stranded DNA comprising: (a) identifying in said DNA at least one recognition site for a rationally-designed I-CreI-derived meganuclease with altered specificity relative to I-CreI, wherein said recognition site is not cleaved by a naturally-occurring I-CreI, wherein said recognition site has a four base pair central sequence selected from the group consisting of GTAT and ATGC; (b) providing said rationally-designed meganuclease; and (c) contacting said DNA with said rationally-designed meganuclease; whereby said rationally-designed meganuclease cleaves said DNA.  
Although the patented claim and the instant claim are the different in the recitation of four base pair central sequences, these would have been considered obvious variants based on the teachings of Arnould et al. (WO 2008/010093 published on 01/24/2008, see IDS).  As noted above, Arnould et al. teach the claimed four base pair central sequence in addition to those recited in claims of ‘257 patent (i.e., GTAT shown in Figure 22, target sequence next to target position 1511).    

Claims 1-15 are rejected on the ground of nonstatutory double patenting over claims 1-11 of U. S. Patent No. 10,273,524 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:  
The instant claim 1 is drawn to:  A method for cleaving a double-stranded DNA comprising: (a) identifying in said DNA at least one recognition site for a rationally-designed I-CreI- derived meganuclease with altered specificity relative to I-CreI, wherein said recognition site is not cleaved by a naturally-occurring I-CreI, wherein said recognition site has a four base pair central sequence selected from the group consisting of TTAG, TCTC, TCAC, TCGC, AAGC, GCGC, and TAGC; (b) providing said rationally-designed meganuclease; and (c) contacting said DNA with said rationally-designed meganuclease; whereby said rationally-designed meganuclease cleaves said DNA.
Claim 1 of ‘524 patent:  A method for cleaving a double-stranded DNA comprising: (a) identifying in said DNA at least one recognition site for a rationally-designed I CreI-derived meganuclease with altered specificity relative to I-CreI, wherein said recognition site is not cleaved by a naturally-occurring I-CreI, wherein said 
Although the patented claim and the instant claim are the different in the recitation of four base pair central sequences, these would have been considered obvious variants based on the teachings of Arnould et al. (WO 2008/010093 published on 01/24/2008, see IDS).  As noted above, Arnould et al. teach the claimed four base pair central sequence in addition to those recited in claims of ‘524 patent (i.e., ACAC present in SEQ ID NO: 164 in Table III).  

Claims 1-15 are rejected on the ground of nonstatutory double patenting over claims 1-11 of U. S. Patent No. 10,287,626 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:  

Claim 1 of ‘626 patent:  A method for cleaving a double-stranded DNA comprising: (a) identifying in said DNA at least one recognition site for a rationally-designed I-CreI-derived meganuclease with altered specificity relative to I-CreI, wherein said recognition site is not cleaved by a naturally-occurring I-CreI, wherein said recognition site has a four base pair central sequence selected from the group consisting of GCAA, GCAC, and GTAA; (b) providing said rationally-designed meganuclease; and (c) contacting said DNA with said rationally-designed meganuclease; whereby said rationally-designed meganuclease cleaves said DNA. 
Although the patented claim and the instant claim are the different in the recitation of four base pair central sequences, these would have been considered obvious variants based on the teachings of Arnould et al. (WO 2008/010093 published on 01/24/2008, see IDS).  As noted above, Arnould et al. teach the claimed four base pair central sequence in addition to those recited in claims of ‘524 patent (i.e., GCAA present in SEQ ID NO: 148 in Table III).  

Conclusion
Claims 1-15 are rejected for the reasons as stated above.  Applicants must respond to the objections/rejections in this Office action to be fully responsive in prosecution.
The instant Office action is non-final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on M-F between 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/JAE W LEE/
Examiner, Art Unit 1656


/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656